DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are not persuasive. Applicant argues that Rufo fails to disclose “analyze one of the image information or the audio information to identify whether a specified individual is present in an environment” and “use the other one of the image information and the audio information to confirm that the specified individual is present in the environment,” as recited in claim 1. Examiner respectfully disagrees. Rufo, in paragraph 220, teaches that the HAPPIE home unit 103 is capable of performing voice recognition using microphones 113 and also capable of performing 3D facial recognition using received videos from cameras 112. The process of performing voice and facial recognition is based on the confirmation, by analysis, of whether or not the voice/face that is to be checked matches with one stored in a database containing multiple predetermined samples of voices/faces. Applicant also argues that Rufo does not disclose “an assistant device disposed in an environment” with a processor circuit that receives the sensor information, applies the artificial intelligence-based analysis to the sensor information, and provides the security status-indicating analysis result.” Examiner respectfully disagrees. Rufo teaches “one of more emergency responder portals 106 are also provided, which are in communication with the HAPPIE home unit 103 via the cloud or network 105. A high speed two-way communication link 172 is preferably provided in order to permit emergency responders to not only have voice communication with the HAPPIE home unit 103, but also receive streaming video and receive data from sensors 130.” In other words, the device used by emergency responder for receiving voice and video communication from sensors 130 is considered as a remote device. Applicant further argues that Rufo only shows “human analysis of audio and video data to determine a home status.” Examiner respectfully disagrees. Rufo teaches “using artificial intelligence, the HAPPIE home unit 103 uses data from the motion detectors 152 and 192, data from the video cameras 112 and 193, data from .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Rufo et al. (U.S. Patent Publication No. 20180342329) hereinafter referred to as Rufo.

Regarding Claim 1, Rufo discloses an environment analysis device comprising:
a processor circuit configured to receive image information from an image sensor (e.g. video cameras 112 of fig. 4) and to receive audio information from an audio sensor (e.g. microphone 113 of fig. 4); and
a non-transitory memory circuit coupled to the processor circuit, the non-transitory memory circuit comprising instructions that, when performed by the processor circuit, configure the processor circuit to:
analyze one of the image information or the audio information to identify whether a specified individual is present in an environment (e.g. the HAPPIE home unit 103 can perform 3D facial recognition based upon video received from video cameras 112; paragraph 220);
use the other one of the image information and the audio information to confirm that the specified individual is present in the environment (e.g. the HAPPIE home unit 103 ; and
provide an analysis result indicating whether the specified individual is confirmed to be present in the environment (e.g. the local database stores information sufficient to identify the resident, and other authorized persons such as family members, caregivers, friends, cleaning personnel, servicemen, etc.; paragraph 220).

Regarding Claim 2, Rufo discloses the environment analysis device of claim 1, wherein the instructions further configure the processor circuit to perform a task associated with the specified individual when the specified individual is confirmed to be present in the environment (e.g. the HAPPIE home unit 103 can perform 3D facial recognition based upon video received from video cameras 112. The local database stores information sufficient to identify the resident, and other authorized persons such as family members, caregivers, friends, cleaning personnel, servicemen, etc. Intruder detection automatically activates cameras 112, microphones 113, and speakers 157. The HAPPIE home unit 103 calls out the intruder's estimated height, weight and apparel while taking 3D images of the intruder's face, which are stored in local database 108, and transmitted to central database 175. The smart home software module, during an intruder alert, will automatically send image data and audio data concerning the intruder directly to the police via an emergency service portal 106; paragraph 220).

Regarding Claim 3, Rufo discloses the environment analysis device of claim 1, further comprising:
an image sensor configured to provide the image information about the environment (e.g. video cameras 112 of fig. 4); and
an audio sensor configured to provide the audio information about the same environment (e.g. microphone 113 of fig. 4).

Regarding Claim 4, Rufo discloses the environment analysis device of claim 3, wherein the processor circuit comprises a portion of an access-controlling security system (e.g. residents have the ability to store video recordings in the local database 108 with access controlled by voice recognition, 3D facial recognition, or both; paragraph 234).

Regarding Claim 5, Rufo discloses the environment analysis device of claim 1, wherein the processor circuit is configured to receive environment condition information about the environment, from an environment sensor, and wherein the instructions further configure the processor circuit to provide the analysis result based on an analysis of the image information, the audio information, and the environment information together (e.g. the HAPPIE home unit 103 activates all cameras 112, microphones 113, and speakers 157 in the event of the receipt of data indicative of a breach of a door sensor 137, a breach of a window sensor 145, or the detection of glass breakage by a glass breakage sensor 146; paragraph 266. See also, paragraph 265).

Regarding Claim 6, Rufo discloses the environment analysis device of claim 5, wherein the instructions further configure the processor circuit to apply machine learning to analyze the image information, the audio information, and the environment information together (e.g. machine learning algorithms are used in the remote server 100 to look for things like multiple people in the house, objects being moved, gait analysis, movement and routine patterns, confused behavior (wandering room to room), lack of movement and exercise, etc. As part of the still image upload to the remote server 100, combined motion events on the cameras 193 and 112 and usage on the HAPPIE home unit 103, as well as .

Regarding Claim 7, Rufo discloses the environment analysis device of claim 5, further comprising the environment sensor, wherein the environment sensor comprises one or more of a temperature sensor, door sensor, window sensor, or lock sensor (e.g. the HAPPIE home unit 103 activates all cameras 112, microphones 113, and speakers 157 in the event of the receipt of data indicative of a breach of a door sensor 137, a breach of a window sensor 145, or the detection of glass breakage by a glass breakage sensor 146; paragraph 266).

Regarding Claim 11, Rufo discloses an artificial intelligence-enabled security system comprising:
an assistant device disposed in an environment (e.g. HAPPIE home unit 103 of fig. 1), the assistant device comprising:
a processor circuit configured to receive information about an environment from multiple different environment sensors (e.g. the HAPPIE home unit 103 activates all cameras 112, microphones 113, and speakers 157 in the event of the receipt of data indicative of a breach of a door sensor 137, a breach of a window sensor 145, or the detection of glass breakage by a glass breakage sensor 146; paragraph 266); and
a non-transitory memory circuit coupled to the processor circuit, the non-transitory memory circuit comprising instructions that, when performed by the processor circuit, configure the processor circuit to:
receive the information about the environment from the multiple different environment sensors as concurrent inputs to an artificial intelligence-based analyzer (e.g. machine learning algorithms are used in the remote server 100 to look for things like ,
use the artificial intelligence-based analyzer to analyze the information received from the multiple different environment sensors together (e.g. machine learning algorithms are used in the remote server 100 to look for things like multiple people in the house, objects being moved, gait analysis, movement and routine patterns, confused behavior (wandering room to room), lack of movement and exercise, etc. As part of the still image upload to the remote server 100, combined motion events on the cameras 193 and 112 and usage on the HAPPIE home unit 103, as well as possible sound received by microphones 113 within the home, the HAPPIE server 100 will assemble a "pattern" for the resident; paragraph 160), and
provide an analysis result from the artificial intelligence-based analyzer, based on the information received from the multiple different envirent sensors, that indicates a security status of the environment (e.g. using the caregiver portal 101, a caregiver can view the data, audio and video collected by the in-home sensors 130 to determine the status of the home and the resident; paragraph 250);
a remote device, associated with a user of the security system and configure to receive information about the security status of the environment from the assistant device via a network (e.g. the smart home software module, during an intruder alert, will automatically send image data and audio data concerning the intruder directly to the police via an emergency service portal 106; paragraph 220. See also, paragraphs 160 and 265).

the system of claim 11, wherein the processor circuit is configured to receive the information about the environment from an image sensor and from an audio sensor (e.g. the HAPPIE home unit 103 activates all cameras 112, microphones 113, and speakers 157 in the event of the receipt of data indicative of a breach of a door sensor 137, a breach of a window sensor 145, or the detection of glass breakage by a glass breakage sensor 146; paragraph 266. See also, paragraph 265); and
wherein the instructions further configure the processor circuit to use the information about the environment, including image information from the image sensor and audio information from the audio sensor, with the artificial intelligence-based analyzer to authenticate an individual in the environment (e.g. access to the administration module 417 features dual authentication of an eight-plus character password, plus voice or facial recognition verification. The HAPPIE home unit 103 is unable to accept any changes to current settings from anyone unable to provide adequate authentication. In a preferred embodiment, adequate authentication consists of two of these three authentication methods, either an eight-plus character password plus voice recognition, or an eight-plus character password plus facial recognition; paragraph 249).

Regarding Claim 13, Rufo discloses the system of claim 11, wherein the processor circuit is configured to receive the information about the environment from an image sensor and from an audio sensor (e.g. the HAPPIE home unit 103 activates all cameras 112, microphones 113, and speakers 157 in the event of the receipt of data indicative of a breach of a door sensor 137, a breach of a window sensor 145, or the detection of glass breakage by a glass breakage sensor 146; paragraph 266. See also, paragraph 265); and
wherein the instructions further configure the processor circuit to:
use the information about the environment, including image information from the image sensor and audio information from the audio sensor, with the artificial intelligence-based analyzer to provide an alert, about a presence or absence of an object in the environment (e.g. the smart home software module, during an intruder alert, will automatically send image data and audio data concerning the intruder directly to the police via an emergency service portal 106; paragraph 220. See also, paragraphs 160 and 265).

Regarding Claim 14, Rufo discloses the system of claim 11, wherein the instructions to use the artificial intelligence-based analyzer include instructions to use a machine learning algorithm to receive the information from the multiple different environment sensors and, in response, provide the analysis result (e.g. machine learning algorithms are used in the remote server 100 to look for things like multiple people in the house, objects being moved, gait analysis, movement and routine patterns, confused behavior (wandering room to room), lack of movement and exercise, etc. As part of the still image upload to the remote server 100, combined motion events on the cameras 193 and 112 and usage on the HAPPIE home unit 103, as well as possible sound received by microphones 113 within the home, the HAPPIE server 100 will assemble a "pattern" for the resident; paragraph 160).

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 11.

Regarding Claim 17, claim 17 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 18, claim 16 is rejected for the same reasons set forth in the rejection of claim 11.

the method of claim 18, wherein applying the artificial intelligence-based processing includes receiving the information about the environment from multiple different environment sensors as concurrent inputs to a machine learning algorithm or a deep learning algorithm that provides the analysis result (e.g. machine learning algorithms are used in the remote server 100 to look for things like multiple people in the house, objects being moved, gait analysis, movement and routine patterns, confused behavior (wandering room to room), lack of movement and exercise, etc. As part of the still image upload to the remote server 100, combined motion events on the cameras 193 and 112 and usage on the HAPPIE home unit 103, as well as possible sound received by microphones 113 within the home, the HAPPIE server 100 will assemble a "pattern" for the resident; paragraph 160).

Regarding Claim 20, Rufo discloses the method of claim 19, wherein receiving the signals with information about the environment includes receiving audio information from an audio sensor and receiving image information from an image sensor (e.g. microphone 113 of fig. 4 and video cameras 112 of fig. 4); and
wherein applying the artificial intelligence-based processing includes processing the image information and the audio information together and, in response, providing an alert about a presence or absence of an object or an individual in the environment (e.g. the HAPPIE home unit 103 can perform 3D facial recognition based upon video received from video cameras 112. The local database stores information sufficient to identify the resident, and other authorized persons such as family members, caregivers, friends, cleaning personnel, servicemen, etc. Intruder detection automatically activates cameras 112, microphones 113, and speakers 157. The HAPPIE home unit 103 calls out the intruder's estimated height, weight and apparel while taking 3D images of the intruder's face, which are stored in local database 108, and transmitted to central database 175. The smart home software module, during an intruder .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rufo; in view of Kinney et al. (U.S. Patent No. 10,469,283) hereinafter referred to as Kinney.

Regarding Claim 8, Rufo fails to explicitly disclose the environment analysis device of claim 1, wherein the instructions further configure the processor circuit to apply deep learning to classify the received audio information about the environment as including one or more of a dog bark, a glass break or other material break, a gun shot, human speech, or an environment alarm. 
However, Kinney teaches wherein the instructions further configure the processor circuit to apply deep learning to classify the received audio information about the environment as including one or more of a dog bark, a glass break or other material break, a gun shot, human speech, or an environment alarm (e.g. the monitoring system may include multiple sensors 122. The sensors 122 may include a contact sensor, a motion sensor, a glass break sensor, or any other type of sensor included in an alarm system or security system. The sensors 122 also may include an environmental sensor, such as a temperature sensor, a water sensor, a rain sensor, a wind sensor, a light sensor, a smoke detector, a carbon monoxide detector, an air quality sensor, etc.; column 7, lines 58-66. See also column 26 lines 22-29).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Kinney, into the system of Rufo, to provide an automated home security system to protect the home and its residents from burglar intrusion.

Regarding Claim 9, Rufo discloses the environment analysis device of claim 1, wherein the instructions further configure the processor circuit to classify the received image information as corresponding to or excluding the specified individual (e.g. contact profiles preferably include each person's 3D facial image and voice pattern recognition. The 3D facial image and voice pattern recognition information allow the HAPPIE home unit 103 to automatically identify any known person who enters the residence at the HAPPIE home unit 103, based upon a pattern recognition of the person's voice sensed by microphones 113 at the residence, and based upon analysis of 3D facial image data compared with the image of the person recorded by video cameras 112 at the residence; paragraph 175).
Rufo fails to explicitly disclose configure the processor circuit to apply deep learning to classify the received image information.
However, Kinney teaches configure the processor circuit to apply deep learning to classify the received image information (e.g. the server 130 may use techniques such as . 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Kinney, into the system of Rufo, to provide an automated home security system to protect the home and its residents from burglar intrusion.

Regarding Claim 10, Rufo fails to explicitly disclose the environment analysis device of claim 1, wherein the instructions further configure the processor circuit to provide the analysis result based on applied deep learning that uses the image information and the audio information as inputs. 
However, Kinney teaches wherein the instructions further configure the processor circuit to provide the analysis result based on applied deep learning that uses the image information and the audio information as inputs (e.g. the server 130 may use techniques such as machine learning to analyze data received from the cameras 120, the sensors 122, etc. For example, the server 130 may use any of a variety of models such as decision trees, linear regression, neural networks, Bayesian networks, etc., and can be trained using a variety of approaches, such as deep learning, inductive logic, support vector machines, clustering, etc.; column 26 lines 22-29). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Kinney, into the system of Rufo, to provide an automated home security system to protect the home and its residents from burglar intrusion.

Regarding Claim 15, Rufo fails to explicitly disclose the system of claim 11, wherein the instructions to use the artificial intelligence-based analyzer include instructions to use a deep learning algorithm to receive the information from the multiple different environment sensors and, in response, provide the analysis result. 
However, Kinney teaches wherein the instructions to use the artificial intelligence-based analyzer include instructions to use a deep learning algorithm to receive the information from the multiple different environment sensors and, in response, provide the analysis result (e.g. the server 130 may use techniques such as machine learning to analyze data received from the cameras 120, the sensors 122, etc. For example, the server 130 may use any of a variety of models such as decision trees, linear regression, neural networks, Bayesian networks, etc., and can be trained using a variety of approaches, such as deep learning, inductive logic, support vector machines, clustering, etc.; column 26 lines 22-29). 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Kinney, into the system of Rufo, to provide an automated home security system to protect the home and its residents from burglar intrusion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423